RECEIVED

JAN 06 2621

CLERK, U.S. DISTRICT CUUR)
MINNEAPOLIS, MINNESOTA

EXHIBIT 2

2016-02-21 Common Review for Claimant by Kim Myers

| SCANNED
JAN 07 2021

U.S. DISTRICT COURT MPLS

   
   
UNITEDHEALTH GROUP

Common Review for ZHANG, YUFAN

 

Review Date: February 21, 2016 Reviewer Type: Manager Review

Review Type: Common Review Reviewer Name: MYERS, KIMBERLY LYNNE
Current: On Review Date:

Segment: Optum Technology Segment: Optum Technology

Division: Software Engineering Services Division: Software Engineering Services

Job Title: Apps Dev Cnsit dob Title: Apps Dev Cnsit

Grade: 28 Grade: 28

Manager Name: MYERS, KIMBERLY LYNNE Manager Name: MYERS,KIMBERLY LYNNE

 

 

 

Performance Summary

a
a
a
=
a
os
a
Se
=

Outstanding

Marginal
mh aren Nac)

   

Business Goals

Title Goal Category: Financial [7] Se N/A

Optum Marketing Cloud (OMC) SaaS Product

Description

Support the team goals of $300k in savings to the organization from the Optum Marketing Cloud SaaS solution through:
* Active development efforts

* Active involvement in testing and quality contro!

* Releasing zero significant defects into production

Comments

Frank started with our team in January this year. He initially had to learn Adobe Experience Manager (AEM) prior to starting substantial work on the Optum
Marketing Cloud (OMC) SaaS product. Frank is a great team player, and as the team has grown, he has assisted the other developers with coming on board.
He consistently volunteers for new tasks, and he has offered valuable advice about peer code reviews and documentation. Frank is excellent at
documentation, and his level of detail is very appreciated by me and by the QA tester for OMC.

Frank was particularly effective when the team was researching stability issues with OMC. He learned and used JMap to assist with the performance tests.
He also did an excellent job taking that data to analyze and find memory leaks.

Frank is a strong technical talent and has an excellent background in Java; he is actively leaning more about AEM. He should work on improving consistency
in his code, particularly naming conventions and adding more explanatory comments. He should be more alert to the priorities of the team communicated in
Basecamp and daily meetings to ensure that he is focusing on the right tasks; if he has questions about the priorities, he should ask the leaders or his

 

colleagues.
Title Goal Category: Fundamental Execution a [5] N/A
2/15/2016 Page 1 of 7
CONFIDENTIAL UHG-Zhang000865

g
B
2
Fa
a
&
a
w

 
UNITEDHEALTH GROUP

Review Date: February 21, 2016 Reviewer Type: Manager Review
Review Type: Common Review Reviewer Name: MYERS, KIMBERLY LYNNE

an
ov a
z is
is a
wR a=
es -
3 sy
° 2

Marginal
ea gicr aT

Business Goals

 

Optum Developer Enablement
Description
Support the John Santelli initiative for Optum Developer through:
* Active development efforts

* Active involvement in testing and quality controi
* Releasing Zero significant defects into production

Comments

My feedback on Frank's performance for the Optum Developer project mirrors the nates from the OMC goal above. However, there were a few Optum
Developer tasks where Frank excelled further. As part of the Developer project, Frank was tasked with a proof of concept (POC) about Optum ID integration.

While the POC was put on hold due to Optum ID issues, | was impressed with Frank digging in, finding Optum ID resources, and thoroughly preparing for the
task.

Frank also was a key player in setting up the code repository for Optum Developer. Initially, it was an extension of the OMC code base, and Frank researched
and found a solution to have OMC and Optum Developer co-exist within AEM and to have OMC set up as a dependency for Optum Developer. Colleague
feedback on Frank noted that this was not a trivial task, but he was able to find and implement a solution and document that solution for the team.

Title Goal Category: Fundamental Execution [J = N/A

Adobe Experience Manager (AEM) Knowledge

Description

Continue to learn AEM best practices and development through:

1). Completing AEM 6.0 developer training materials, include the fundamental knowledge of AEM architecture, as self-service training and by collaborating
with the team on questions

2}. Learning about Sightly and creating at least two components using Sightly in the second half of the year

Comments

Frank has come a long way with his AEM knowledge since he started with Optum in January. Prior to joining us, he had limited experience with AEM froma
previous job, but mostly from the back-end perspective. Since starting at Optum, he has completed self-service training by reviewing documentation from
Adobe, working with team members, and teaming through “doing.” He also learned Sightly and documented its basic features for the Optum Developer
project. Though he completed development of components using Sightly, we learned of an Adobe flaw for Sightly within our current AEM version, and we

have been unable to deploy any extensive Sightly code. For a self-taught AEM developer with less than a year of experience with the product, Frank is doing
well.

To continue to improve, Frank can learn more about what is "out of the box” with AEM to ensure that he doesn't develop this functionality from scratch. He
should also consider reaching out more to his fellow developers on the team; he listens very well, but Frank seems to hesitate to ask for help and
collaboration. if he makes this a part of his regular practice prior to starting new development tasks, the whole team could be stronger as a result.

Title Goal Category: Fundamental Execution | NIA

2/15/2016 Page 2 of 7

CONFIDENTIAL UHG-Zhang000866
UNITEDHEALTH GROUP

Review Date: February 21, 2016 Reviewer Type: Manager Review
Review Type: Common Review Reviewer Name: MYERS, KIMBERLY LYNNE

Not Applicable

for
I
co)
=
bi
=
2]
bl
3
ie)

aaa (ore hZ

Business Goals

 

UnitedHealth Group Knowledge
Description

Continue to learn about UHG / Optum technology best practices through attending Dev Days in July or August 2015.
Comments

Frank did take the initiative to attend Optum Dev Days when it was offered in Minnesota. | very much appreciate his taking the time to attend and learn. He
also actively researches Optum and UHG technologies and standards, and he has used this to further his knowledge of the UNG world.

Since he has been with the company less than a year, | suggest that he continue to follow this path to continue to learn. Frank may want to consider
broadening his approach, including posting more in OneConnect to share questions, requests, and his knowledge with others.

    

Outstanding
Not Applicable

Marginal
Effective

Values Based Competencies

Tile L NA

Integrity Value: Act Ethically
Description

- Demonstrate Integrity
- Comply with Applicable Laws, Regulations and Policies

Trust is fundamental to our mission. We make honest commitments. We never compromise ethics. We must diligently work to ensure that integrity is at the
core of everything we do. We speak the truth. We deliver on our promises and honor our commitments. We acknowledge mistakes and quickly address them.
We are known for living up to the highest standards of ethical behavior and for complying with all applicable laws and regulations.

rite ze NA

Compassion Value: Focus on Customers

2/15/2016 Page 3 of 7

CONFIDENTIAL UHG-Zhang000867
UNITEDHEALTH GROUP

Review Date: February 21, 2016 Reviewer Type: Manager Review
Review Type: Commen Review Reviewer Name: MYERS, KIMBERLY LYNNE

Not Applicable

Dp
&
3
<
3
£
a
2
s
Le)

Marginal
Effective

Values Based Competencies

 

Description

- Identify and Exceed Customer Expectations
- Imprave the Customer Experience

As individuals and as an organization, we take an active interest in the lives of others. We consistently strive to walk in the shoes of those we serve, and of

one another. We actively listen to fully understand and genuinely empathize with other perspectives. Our compassionate focus on customers shows that we
understand and identify with their needs.

rte Hoos Wa

Relationship Value: Act as a Team Player
Description

- Collaborate with Others
- Demonstrate Diversity Awareness
- Learn and Develop

Our mission requires trust throughout our global enterprise. We build that trust through collaboration when making decisions, taking action and finding
solutions. We approach all people with respect, humility, confidence and energy. Because we depend on one another, we actively engage with each other to

share information and ideas. We authentically confront issues and constructively resolve differences. We recognize that diversity and respect bring us
together and make us more effective as individuals and team members.

Title [7] By N/A

Relationship Value: Communicate Effectively
Description
- Speak and Write Clearly
- Listen Actively
- Influence Others
Because we work in highly diverse, complex, multi-functional teams, we're at our best when we build relationships in ways that create trust. As we engage
with one another to build and maintain productive relationships, we need to continually share information, ideas and resources within and across teams.

Regardless of the pace, intensity or urgency we may encounter in specific situations, we always communicate with respect and humility as well as confidence
and energy. We confront issues, not people.

tt OOO ff

Innovation Value: Support Change and Innovation

2/15/2016 Page 4 of 7

CONFIDENTIAL , UHG-Zhang000868
UNITEDHEALTH GROUP

Review Date: February 21, 2016 Reviewer Type: Manager Review
Review Type: Common Review Reviewer Name: MYERS, KIMBERLY LYNNE

Not Applicable

a
=
3
<
o
BY
a
2
I
ie)

Marginal
Lid {rete hvac)

Values Based Competencies

 

Description

~ Work Effectively in a Changing Environment
~ Contribute Innovative Ideas

Our success within a dynamic and fast-paced marketplace depends on our ability to invent the future as we learn from the past. It requires an innovative mind-
set that involves respectfully challenging the way things are done as well as having the curiosity and courage to develop new ideas. We are curious and not
afraid to fail in honest efforts to focus on practical and purposeful innovation that builds value. We recognize the impact that innovation has beyond our
products or services, and how it can enhance the way we conduct business. It helps create positive, practical change to best serve our mission of helping
people lead healthier fives.

Title [ N/A

Performance Value: Make Fact Based Decisions
Description

- Use Sound Judgment
- Apply Business Knowledge

We are committed to deliver and demonstrate excellence in everything we do. We constantly strive for, and achieve, excellence in the decisions we make and

the solutions we create. We are accountable for delivering high-quality results and making a difference. We constantly focus on cultivating and developing
our business knowledge and judgment.

Title: CE) N/A

Performance Value: Deliver Quality Results
Description
- Drive for Results
- Manage Time Effectively
- Produce High-Quality Work
We are accountable and responsible for consistently delivering high-quality results that have a positive impact on our business. We establish and achieve
challenging objectives and goals. We constantly strive to improve our business outcomes in all key performance areas, and understand that clear direction,

high self-awareness and constant feedback help foster exceptional performance. We consistently focus on demonstrating operational excellence, clear
communication and effectively managing priorities to achieve business success.

Values Based Competency Comments

2/15/2016 Page 5 of 7

CONFIDENTIAL UHG-Zhang000869
UNITEDHEALTH GROUP

Review Date: February 21, 2016 Reviewer Type: Manager Review
Review Type: Common Review Reviewer Name: MYERS. KIMBERLY LYNNE

Frank consistently demonstrates integrity throughout his interactions with the team and his use of company resources.

He seeks to meet our customers’ needs and concerms, and could continue fo improve by thinking even further about what an “author in OMC/Optum
Developer would expect and collaborate with the tearn to discuss ideas and concems.

As noted earlier, Frank is the first to volunteer when a new team task is discussed. He actively and successfully shares information through
documentation with the rest of the team. He could be more collaborative in asking for help or discussing development approaches prior to starting
tasks.

Frank does seem to have challenges with verbal communication. | appreciate that he is an active listener, but | would encourage him to ask for
clarification when he doesn't understand parts of the discussion. Occasionally, as noted earlier, Frank sometimes seems to misunderstand the verbal
discussions about a change in priorities or tasks. He has a wealth of technical information, and he could seek to influence the team's discussions
more frequently by sharing his thoughts and logic. Frank also tends to be slow to reply via our Optum chat service and email, so more attention to
these tools will assist with perceptions about his communication.

Frank is willing to try new things, and he tries to contribute innovative ideas. As his communication skills evolve, he will likely become even more
effective at change and innovation. He also has suggested well-received ideas to improve our documentation, process, and approaches.

Prior to tackling a new task, Frank dees an excellent job of gathering information from online resources to make sound decisions. He can continue to
improve by broadening this to include discussions with fellow team members and others in similar roles throughout Optum.

The code that Frank produces tends to be high quality, with any issues often being the result of a misunderstanding; these issues are typically caught
during his testing process. Frank definitely puts in extra time to learn and accomplish tasks, as well as to assist with operational needs like checkout
and validation when our servers are undergoing maintenance during off-hours.

 

~~
pag
o
=
faa
co)
>
oO
pa
a
eo
=

Expectations
Expectations

n
nel
o
a
Pe

Evaluation Summary

 

LIE] MG)

Frank has had a very good first year with Optum. Considering that he is at a new company, in a new role, and leaming a new technology platform, |
have been impressed with his progress.

As noted earlier, Frank is very strong in documentation, technical knowledge, and taking the initiative to learn about all of the new items he is faced
with. He can continue to work on communication, initiating collaboration, and ensuring that he is always clear on priorities and tasks.

| am looking forward to Frank's second year at Optum; | believe that he has a solid future here, and | can only see him improving with his AEM-related
skills as time goes on.

 

Employee Comments

2/15/2016 Page 6 of 7

CONFIDENTIAL UHG-Zhang000870
 

UNITEDHEALTH GROUP

Review Date: February 21, 2016 Reviewer Type: Manager Review
Review Type: Common Review Reviewer Name: MYERS, KIMBERLY LYNNE
QNSP2016 Page 7 of 7

CONFIDENTIAL UHG-Zhang000871
